PER CURIAM.
We grant the petition for writ of certiorari to quash an order allowing the deposing of an expert witness. We concur with petitioners that their claim of work product privilege has not been overcome by respondent by a showing of compelling necessity for this discovery. See Anchor Nat. Financial Services, Inc. v. Smeltz, 546 So.2d 760 (Fla. 2d DCA 1989); Agri-Business, Inc. v. Bridges, 897 So.2d 394 (Fla. 1st DCA), rev. denied, 407 So.2d 1102 (Fla.1981). If the witness sought to be deposed on the particular medical issue is listed as an expert for trial on this issue, then he would be subject to deposition pursuant to Florida Rule of Civil Procedure 1.280(b)(4)(A). However, he has not been as yet designated as an expert by the petitioners, and we should not overlook the specific requirements of the rules by anticipating that the expert will be called.
GUNTHER, WARNER and POLEN, JJ., concur.